DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 03/03/2022.
	Claims 1,3-22 are currently pending and presented for examination.

Response to Arguments
1. Applicant's remarks filed on 03/03/2022 with respect to prior art rejection have been fully considered, but they are not persuasive.
The Applicant submits the following remarks:
On labeled page 9 of remarks filed on 03/03/2022 , the Applicant argues that reference Cheng does not teach or suggest “an operation device for an operator to input information about a requirement for the driving performance of the driving device" and "a generator configured to obtain information about a reward for evaluating the machine learning model based on the information about the requirement, and perform generation of the machine learning model based on the first and second information and the information about the reward".
In response, the Examiner understands the Applicant’s arguments but respectfully disagrees for the reasons set forth below:
1.	Para 28 -32 of reference Cheng discloses the focus control unit 304 may support other focus-related functions such as a stereoscopic touch focus function and a stereoscopic multi-point focus function. The user can select a target focus region through the user interface wherein user interface may be a touch panel located on the display apparatus for user interaction purpose. After the target focus region is selected by the user, the focus control unit can receive the selection and request the disparity analysis module for a target disparity value corresponding to the target focus region , the focus control unit can then uses the target disparity value to active learning module for first focal setting value and second focal setting value . Optical focus setting can be reached and focus control function is implemented.  Para 33 particularly indicates the focal setting value may be lens positions indexes determined by the AF sharpness statistics generated from the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334. It is well known in the art, in order to achieve optimal focus, lens will need to be moved according to the focal setting values.  Para 21 further disclose AF sharpness statistic module (e.g., 332 or 334) drives a sensor (e.g., 11 or 12) to different positions corresponding to different lens position indexes, and therefore receives successive images generated from the sensor due to different positions; therefore, the user input/selection of target region indicates a requirement / focus region in order to generate optimal focal setting values for the lens and image sensors to move to achieve autofocus.  Reference Cheng does talk about an operation device for an operator to input information about a requirement for the driving performance of the driving device.
2.  Para 21-26, 28-32 of Cheng disclose the active learning module 342 would automatically learn the specific mapping relation (D, f.sub.1, f.sub.2) by referring to the specific disparity value and the specific set of the first focal setting value and the second focal setting value. The active learning module 342 may be configured to employ any existing active/machine learning algorithm  and active learning module can be activated by focus control using the target disparity value after target focus region is selected by user; therefore active learning module obtains information of disparity values based on requirements of target focus region indicated by user. The active learning module can learn (evaluate)  mapping relations that define the mapping between  one disparity value and one set of a first focal setting value of the first sensor 11 and a second focal setting value of the second sensor 12, where the first focal setting value and the second focal setting value may be lens position indexes determined by the AF sharpness statistics generated from the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 and it is based on target focus region selected by user. 
          Furthermore, Para 41 of Cheng discloses peak value of the focus values identified  and lens position index is determined , so that the optimal focus value can be obtained and in para 21-26, Cheng discloses focus control unit can set the focus scan /search range on the first AF sharpness statistic module  of the first AF sharpness statistic module 332 by referring to the first focal setting value of the requested mapping relation and the standard deviation of the first focal setting value, set the focus scan/search range of the second AF sharpness statistic module 334 by referring to the second focal setting value of the requested mapping relation and the standard deviation of the second focal setting value, and use optimal focal settings found by the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 to perform stereoscopic focus control of the stereo camera 10; wherein the first focal setting value and second focal setting value are both determined on the target disparity value (obtained from target focus region).
        Therefore, Cheng discloses a generator configured to obtain information about a reward for evaluating the machine learning model based on the information about the requirement (user specified focus target region ) , and perform generation of the machine learning model  (  Para 26, After active learning of a requested mapping relation is converged, the focus control unit 304 directly queries the active learning module 342 for the desired focal settings ) based on the first (indicated lens positions )  and second information( disparity value)  and the information about the reward . 
In view of the above, reference Cheng does disclose  “an operation device for an operator to input information about a requirement for the driving performance of the driving device" and "a generator configured to obtain information about a reward for evaluating the machine learning model based on the information about the requirement, and perform generation of the machine learning model based on the first and second information and the information about the reward".
The rejection is maintained.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “device” , “detector”, “generator” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving device configured to…”, “detector configured to…” in claim 1, “generator configured to…” in claim 1, “generator is configured to…” in claim 5,  “generator is configured to..” in claim 7, “generator is configured to…” in claim 10, claim 11, “image pickup element configured to” in claim 13,  “driving device configured to…”, “detector configured to…” in claim 14, “generator configured to…”, “ processing apparatus is configured to ..”  in claim 14, “generator configured to…” in claim 17, “driving device configured to…”, “detector configured to…” in claim 18, “generator configured to…” in claim 18.
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 3-6, 8,9,12 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.

Claims 15-17,21,22 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 14.
Claim 19 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 18.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-9, 13-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cheng  (US Pub. No.: US 2018/0184064 A1).
	Regarding claim 1, Cheng discloses a lens apparatus (Fig. 3; Par 17; stereoscopic control apparatus 300 disposed in an electronic device equipped with a stereo camera) comprising:
an optical member ( Para 17,  21; lens and first image sensor, second image sensor ) ;
        a driving device configured to perform driving of the optical member (  Para 21; each of the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 may employ a conventional autofocus manner (e.g., the focus scan/search manner) to obtain one focus value FV corresponding to one lens position index LPI. For example, an AF sharpness statistic module (e.g., 332 or 334) drives a sensor (e.g., 11 or 12) to different positions corresponding to different lens position indexes, and therefore receives successive images generated from the sensor due to different positions. Next, the AF sharpness statistic module analyzes the image sharpness characteristic of each image to obtain a corresponding focus value FV. For example, if the image is more blurred due to non-optimal focal setting, there are fewer high-frequency components in the image. Thus, when the AF sharpness statistic module finds that the image at a position is blurred due to poor image sharpness, the focus value FV corresponding to the position would be set by a small value. Fig. 4);
a detector configured to detect a state related to the driving ( Para 21;  the second processing block 312 in the mapping unit 302, it is arranged for determining the specific set of the first focal setting value and the second focal setting value corresponding to the object of interest. ) ; and
a processor (Para 21; AF sharpness statistic module 332 or 334) configured to generate a control signal for the driving device based on first information about the detected state (Para 41; The AF sharpness statistic module identifies the peak value of the focus values as the optimal focus value FV*, and therefore determines the lens position index LPI* corresponding to the optimal focus value FV*. When the object of interest is the object X.sub.1 shown in FIG. 1, the first AF sharpness statistic module 332 would determine a first lens position index LPI1* corresponding to an optimal focus value FV1*(u.sub.1, v.sub.1) of the region of interest (u.sub.1, v.sub.1) found in the first image IMG.sub.1, and the second AF sharpness statistic module 334 would determine a second lens position index LPI2* corresponding to an optimal focus value FV2*(u.sub.2, v.sub.2) of the region of interest (u.sub.2, v.sub.2) found in the second image IMG.sub.2. ) , the processor including a machine learning model  (Para 24; active learning module 342 may be configured to employ an existing active/machine learning algorithm ) configured to generate an output related to the control signal based on the first information ( Para 41; When the object of interest is the object X.sub.1 shown in FIG. 1, the first AF sharpness statistic module 332 would determine a first lens position index LPI1* corresponding to an optimal focus value FV1*(u.sub.1, v.sub.1) of the region of interest (u.sub.1, v.sub.1) found in the first image IMG.sub.1, and the second AF sharpness statistic module 334 would determine a second lens position index LPI2* corresponding to an optimal focus value FV2*(u.sub.2, v.sub.2) of the region of interest (u.sub.2, v.sub.2) found in the second image IMG.sub.2. )  and second information  (Para 24; disparity value D ) about a state of the lens apparatus related to driving performance of the driving device  ( Para 21-25, 28-32;  the focus control unit 304 may set the focus scan/search range of the first AF sharpness statistic module 332 by referring to the first focal setting value of the requested mapping relation and the standard deviation of the first focal setting value, set the focus scan/search range of the second AF sharpness statistic module 334 by referring to the second focal setting value of the requested mapping relation and the standard deviation of the second focal setting value, and use optimal focal settings found by the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 to perform stereoscopic focus control of the stereo camera 10;) ;
	an operation device for an operator to input information about a requirement for the driving performance of the driving device (Para 28-33; the focus control unit 304 may support other focus-related functions such as a stereoscopic touch focus function and a stereoscopic multi-point focus function. The user can select a target focus region through the user interface wherein user interface may be a touch panel located on the display apparatus for user interaction purpose. After the target focus region is selected by the user, the focus control unit can receive the selection and request the disparity analysis module for a target disparity value corresponding to the target focus region , the focus control unit can then uses the target disparity value to active learning module for first focal setting value and second focal setting value . Optical focus setting can be reached and focus control function is implemented.  Para 33 particularly indicates the focal setting value may be lens positions indexes determined by the AF sharpness statistics generated from the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334. It is well known in the art, in order to achieve optimal focus, lens will need to be moved according to the focal setting values.  Para 21 further disclose AF sharpness statistic module (e.g., 332 or 334) drives a sensor (e.g., 11 or 12) to different positions corresponding to different lens position indexes, and therefore receives successive images generated from the sensor due to different positions; therefore, the user input/selection of target region indicates a requirement / focus region in order to generate optimal focal setting values for the lens and image sensors to move to achieve autofocus. ), and 
          a generator configured to obtain information about a reward for evaluating the machine learning model based on the information about the requirement (Para 25, 26, 30-32; After active learning of a requested mapping relation is converged, the focus control unit 304 directly queries the active learning module 342 for the desired focal settings without any focus scan/search operation. It should be noted that the recorded mapping relations, such as the specific mapping relation (D, f.sub.1, f.sub.2), could be used for a variety of stereoscopic control purposes. For example, the focus control unit 304 may control the stereoscopic autofocus of the stereo camera 10 according to the specific mapping relation (D, f.sub.1, f.sub.2). Hence, when the disparity analysis module 322 receives a current preview image pair including the first image IMG.sub.1 generated by the first sensor 11 and the second image IMG.sub.2 generated by the second sensor 12, the disparity analysis module 322 automatically determines a target disparity value of a target object of interest by performing disparity analysis upon the first image IMG.sub.1 and the second image IMG.sub.2. Specifically, based on a disparity map/distribution derived from the first image IMG.sub.1 and the second image IMG.sub.2, a target object of interest is determined by the disparity analysis module 322), and perform generation of the machine learning model based on the first and second information and the information about the reward ( Para 21-26, 28-32 of Cheng disclose the active learning module 342 would automatically learn the specific mapping relation (D, f.sub.1, f.sub.2) by referring to the specific disparity value and the specific set of the first focal setting value and the second focal setting value. The active learning module 342 may be configured to employ any existing active/machine learning algorithm  and active learning module can be activated by focus control using the target disparity value after target focus region is selected by user; therefore active learning module obtains information of disparity values based on requirements of target focus region indicated by user. The active learning module can learn (evaluate)  mapping relations that define the mapping between  one disparity value and one set of a first focal setting value of the first sensor 11 and a second focal setting value of the second sensor 12, where the first focal setting value and the second focal setting value may be lens position indexes determined by the AF sharpness statistics generated from the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 and it is based on target focus region selected by user.  Para 41;Cheng discloses peak value of the focus values identified  and lens position index is determined , so that the optimal focus value can be obtained and in para 21-26, Cheng discloses focus control unit can set the focus scan /search range on the first AF sharpness statistic module  of the first AF sharpness statistic module 332 by referring to the first focal setting value of the requested mapping relation and the standard deviation of the first focal setting value, set the focus scan/search range of the second AF sharpness statistic module 334 by referring to the second focal setting value of the requested mapping relation and the standard deviation of the second focal setting value, and use optimal focal settings found by the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 to perform stereoscopic focus control of the stereo camera 10; wherein the first focal setting value and second focal setting value are both determined on the target disparity value (obtained from target focus region).).
	Regarding claim 3, Cheng discloses the lens apparatus according to claim 1, wherein the information about the requirement input from the operation device relates to each of a plurality of types of the driving performance (Para 28;  one of the first image IMG.sub.1 and the second image IMG.sub.2 included in a preview image pair currently captured by the stereo camera 10 may be displayed on the display apparatus 20. Supposing that the first image IMG.sub.1 is displayed, the user can select a target focus region in the first image IMG.sub.1 through touching the user interface 30. Consequently, the user input USER_IN is generated from the user interface 30 to the focus control unit 304, where the user input USER_IN indicates the target focus region selected by the user. Next, the focus control unit 304 requests the disparity analysis module 322 for a target disparity value corresponding to the target focus region. For example, the disparity analysis module 322 may employ a stereo matching algorithm to find a region of interest in the second image IMG.sub.2 that matches the target focus region in the first image IMG.sub.1, and then determine the target disparity value by checking the disparity between the user-selected target focus region in the first image IMG.sub.1 and the identified region of interest in the second image IMG.sub.2. Since the focus control unit requests disparity analysis module to obtain target disparity value based on the first image and the second image in order to perform focus control, the user input is related to focus control of the first image and the second image based on the target region indicated by user).
Regarding claim 4, Cheng discloses the lens apparatus according to claim 1, wherein the generator includes previously-prepared information about a first reward, and is configured to perform the generation of the machine learning model based on the information about the first reward and information (Para 28; user enables the stereoscopic touch focus function and the user can select a target focus region )  about a second reward ( Para 29; after receiving the target disparity value from the disparity analysis module 322, the focus control unit 304 uses the target disparity value to query the active learning module 342 for a corresponding set of a first focal setting value and a second focal setting value) , the information about the second reward being obtained based on the information about the requirement ( Para 28-29; the focus control unit 304  controls the stereoscopic focus of the stereo camera 10 according to the first focal setting value and second focal setting value provided by the active learning module 342. In this way, a content-aware touch focus control is realized by the focus control unit 304 collaborating with the mapping unit 302. ) .
Regarding claim 5, Cheng discloses the lens apparatus according to claim 1,
wherein the generator is configured to obtain the information about the reward based on the second information (Para 29; the focus control unit 304 uses the target disparity value to query the active learning module 342 for a corresponding set of a first focal setting value and a second focal setting value, and then controls the stereoscopic focus of the stereo camera 10 according to the first focal setting value and second focal setting value provided by the active learning module 342. In this way, a content-aware touch focus control is realized by the focus control unit 304 collaborating with the mapping unit 302.) .
Regarding claim 6, Cheng discloses the lens apparatus according to claim 5, wherein the optical member is a lens unit configured to change an object distance (Para 21; lens), and
wherein the second information includes information about at least one of a depth of focus of the lens apparatus (  Para 20-29; disparity characteristics / disparity map/distribution due to non-optimal focus settings) , 
	Regarding claim 7, Cheng discloses the lens apparatus according to claim 1, wherein the generator is configured to obtain the information about the reward based on information from an image pickup apparatus main body on which the lens apparatus is mounted (Fig. 3; Para 17-29; wherein the information of user input, focus setting and disparity values are obtained from stereo camera 10 which is main body of image pickup apparatus).
	Regarding claim 8, Cheng discloses the lens apparatus according to claim 7, wherein the information from the image pickup apparatus main body includes information about at least one defocus amount, 
	Regarding claim 9, Cheng discloses the lens apparatus according to claim 7, wherein the processor is configured to generate the control signal based on the information from the image pickup apparatus main body (Para 18-29; The focus control unit 304 is coupled to the mapping unit 302, and arranged for controlling stereoscopic focus of the stereo camera 10 according to the specific mapping relation obtained by the mapping unit 302. Specifically, when the criterion of using the specific mapping relation is met, the specific set of the first focal setting value f.sub.1 and the second focal setting value f.sub.2 as defined by the specific mapping relation (D, f.sub.1, f.sub.2) is used by the focus control unit 304 to control the stereo camera 10. ) .
	Regarding claim 13, Cheng discloses an image pickup apparatus comprising: the lens apparatus according to claim 1 (Para 21; lens); and an image pickup element configured (Para 17; left view image sensor and right view image sensor) to pick up an image formed by the lens apparatus.
	Regarding claim 14, Cheng discloses a processing apparatus configured to perform processing related to a machine learning model in a lens apparatus (Fig. 3; Para 17-28; stereoscopic control apparatus disposed in an electronic device equipped with a stereo camera with  active learning module 342 employing existing active/machine learning algorithm) , the lens apparatus including an optical member (( Para 17,  21; lens and first image sensor, second image sensor ) , a driving device configured to perform driving of the optical member (Para  18-21; each of the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 may employ a conventional autofocus manner (e.g., the focus scan/search manner ); focus control unit 304) , a detector  (Para 21;  the second processing block 312 in the mapping unit 302, it is arranged for determining the specific set of the first focal setting value and the second focal setting value corresponding to the object of interest.) configured to detect a state related to the driving, 
and a processor (Para 21; AF sharpness statistic module 332 or 334) configured to generate a control signal for the driving device based on first information about the detected state (Para 41; The AF sharpness statistic module identifies the peak value of the focus values as the optimal focus value FV*, and therefore determines the lens position index LPI* corresponding to the optimal focus value FV*. When the object of interest is the object X.sub.1 shown in FIG. 1, the first AF sharpness statistic module 332 would determine a first lens position index LPI1* corresponding to an optimal focus value FV1*(u.sub.1, v.sub.1) of the region of interest (u.sub.1, v.sub.1) found in the first image IMG.sub.1, and the second AF sharpness statistic module 334 would determine a second lens position index LPI2* corresponding to an optimal focus value FV2*(u.sub.2, v.sub.2) of the region of interest (u.sub.2, v.sub.2) found in the second image IMG.sub.2.), the processor including a machine learning model  (Para 24; active learning module 342 may be configured to employ an existing active/machine learning algorithm ) configured to generate an output related to the control signal based on the first information (Para 21-41; optimal focus)  and second information about state of the lens apparatus related to driving performance of the driving device (Para 24; disparity value D; wherein the values are related to focus performance and how to perform optimal focus) , the processor being configured to output the first information and the second information to a generator configured to perform generation of the machine learning model ( Para 21-26;  the active learning module 342 would automatically learn the specific mapping relation (D, f.sub.1, f.sub.2) by referring to the specific disparity value and the specific set of the first focal setting value and the second focal setting value. The active learning module 342 may be configured to employ any existing active/machine learning algorithm), the processing apparatus comprising
  an operation device (Para 28; focus control unit 304; . When the user enables the stereoscopic touch focus function, a user interface 30 is used to interact with the user and receives a user input USER_IN. For example, the user interface 30 may be a touch panel located on the display apparatus 20 for user interaction purpose. Hence, one of the first image IMG.sub.1 and the second image IMG.sub.2 included in a preview image pair currently captured by the stereo camera 10 may be displayed on the display apparatus 20. Supposing that the first image IMG.sub.1 is displayed, the user can select a target focus region in the first image IMG.sub.1 through touching the user interface 30) for an operator to input information about a requirement for the driving performance of the driving device, 
wherein the processing apparatus is configured to obtain information about a reward for evaluating  the machine learning model based on the information about the requirement (Para 25, 26, 30-32; After active learning of a requested mapping relation is converged, the focus control unit 304 directly queries the active learning module 342 for the desired focal settings without any focus scan/search operation. It should be noted that the recorded mapping relations, such as the specific mapping relation (D, f.sub.1, f.sub.2), could be used for a variety of stereoscopic control purposes. For example, the focus control unit 304 may control the stereoscopic autofocus of the stereo camera 10 according to the specific mapping relation (D, f.sub.1, f.sub.2). Hence, when the disparity analysis module 322 receives a current preview image pair including the first image IMG.sub.1 generated by the first sensor 11 and the second image IMG.sub.2 generated by the second sensor 12, the disparity analysis module 322 automatically determines a target disparity value of a target object of interest by performing disparity analysis upon the first image IMG.sub.1 and the second image IMG.sub.2. Specifically, based on a disparity map/distribution derived from the first image IMG.sub.1 and the second image IMG.sub.2, a target object of interest is determined by the disparity analysis module 322), the generator being configured to perform generation of the machine learning model based on the first and second information and the information about the reward (Para 21-26, 28-32 of Cheng disclose the active learning module 342 would automatically learn the specific mapping relation (D, f.sub.1, f.sub.2) by referring to the specific disparity value and the specific set of the first focal setting value and the second focal setting value. The active learning module 342 may be configured to employ any existing active/machine learning algorithm  and active learning module can be activated by focus control using the target disparity value after target focus region is selected by user; therefore active learning module obtains information of disparity values based on requirements of target focus region indicated by user. The active learning module can learn (evaluate)  mapping relations that define the mapping between  one disparity value and one set of a first focal setting value of the first sensor 11 and a second focal setting value of the second sensor 12, where the first focal setting value and the second focal setting value may be lens position indexes determined by the AF sharpness statistics generated from the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 and it is based on target focus region selected by user.  Para 41;Cheng discloses peak value of the focus values identified  and lens position index is determined , so that the optimal focus value can be obtained and in para 21-26, Cheng discloses focus control unit can set the focus scan /search range on the first AF sharpness statistic module  of the first AF sharpness statistic module 332 by referring to the first focal setting value of the requested mapping relation and the standard deviation of the first focal setting value, set the focus scan/search range of the second AF sharpness statistic module 334 by referring to the second focal setting value of the requested mapping relation and the standard deviation of the second focal setting value, and use optimal focal settings found by the first AF sharpness statistic module 332 and the second AF sharpness statistic module 334 to perform stereoscopic focus control of the stereo camera 10; wherein the first focal setting value and second focal setting value are both determined on the target disparity value (obtained from target focus region).  )  .
	Regarding claim 15, Cheng discloses the processing apparatus according to claim 14, further comprising the generator (Para 24; active learning module 342).
Regarding claim 16, Cheng discloses the processing apparatus according to claim 15, wherein the generator includes previously-prepared information about a first reward, and is configured to perform the generation of the machine learning model based on the information about the first reward and information (Para 28; user enables the stereoscopic touch focus function and the user can select a target focus region) about a second reward (Para 29; after receiving the target disparity value from the disparity analysis module 322, the focus control unit 304 uses the target disparity value to query the active learning module 342 for a corresponding set of a first focal setting value and a second focal setting value), the information about the second reward being obtained based on the information about the requirement (Para 28-29; the focus control unit 304  controls the stereoscopic focus of the stereo camera 10 according to the first focal setting value and second focal setting value provided by the active learning module 342. In this way, a content-aware touch focus control is realized by the focus control unit 304 collaborating with the mapping unit 302.).
Regarding claim 17, Cheng discloses the processing apparatus according to claim 15, wherein the generator is configured to obtain the information about the reward based on the second information (Para 29; the focus control unit 304 uses the target disparity value to query the active learning module 342 for a corresponding set of a first focal setting value and a second focal setting value, and then controls the stereoscopic focus of the stereo camera 10 according to the first focal setting value and second focal setting value provided by the active learning module 342. In this way, a content-aware touch focus control is realized by the focus control unit 304 collaborating with the mapping unit 302.) .
Regarding claim 18, the subject matter disclosed in claim 18 is similar to the subject matter disclosed in claim 14; therefore claim 18 is rejected for the same reasons as set forth in claim 14. 
Regarding claim 19, Cheng discloses the processing method according to claim 18, further comprising generating the machine learning model by the generator based on the information about the reward (Para 21-26; After active learning of a requested mapping relation is converged, the focus control unit 304 directly queries the active learning module 342 for the desired focal settings without any focus scan/search operation. It should be noted that the recorded mapping relations, such as the specific mapping relation (D, f.sub.1, f.sub.2), could be used for a variety of stereoscopic control purposes.) .
Regarding claim 20, the subject matter disclosed in claim 20 is similar to the subject matter disclosed in claim 14; therefore claim 20 is rejected for the same reasons as set forth in claim 14. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 21 and 22 are rejected under 35 U.S.C. 103 as being anticipated by Cheng (US Pub. No.: US 2018/0184064 A1), in view of Nakata et al.  (US Pub. No.: US 2018/0268229 A1).
	Regarding claim 21, Cheng  discloses the image pickup apparatus main body comprising the processing apparatus according to claim 14  (  Fig. 3;  Par a17; the stereoscopic control apparatus 300 may be disposed in an electronic device equipped with a stereo camera, such as a mobile phone with a stereo camera 10 having a first sensor (e.g., one of a left-view image sensor and a right-view image sensor) 11 and a second sensor (e.g., the other of the left-view image sensor and the right-view image sensor) 12) .
            Cheng does not disclose specifically an image pickup apparatus main body on which a lens apparatus is mounted.
            Nakata et al.  discloses an image pickup apparatus main body on which a lens apparatus is mounted (Fig. 2; Para 62; imaging lenses 111a and 111b are integrated with imaging units of the stereo camera). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng with the teaching of             Nakata et al.  to integrate lens into the camera and imaging units to perform light exposure and capture images.
            Regarding claim 22, Cheng  discloses the image pickup apparatus main body comprising the processing apparatus according to claim 14  (  Fig. 3;  Par a17; the stereoscopic control apparatus 300 may be disposed in an electronic device equipped with a stereo camera, such as a mobile phone with a stereo camera 10 having a first sensor (e.g., one of a left-view image sensor and a right-view image sensor) 11 and a second sensor (e.g., the other of the left-view image sensor and the right-view image sensor) 12) .
            Cheng does not disclose specifically an image pickup apparatus main body on which a lens apparatus is mounted.
            Nakata et al.  discloses an image pickup apparatus main body on which a lens apparatus is mounted (Fig. 2; Para 62; imaging lenses 111a and 111b are integrated with imaging units of the stereo camera). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng with the teaching of             Nakata et al.  to integrate lens into the camera and imaging units to perform light exposure and capture images.
Allowable Subject Matter
Claims 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, none of the prior art discloses “ the lens apparatus according to claim 2, wherein the generator is configured to make an evaluation of the machine learning model based on the information about the reward, and determine to end the generation based on the evaluation” in combination  of other limitation in the claim. 
Claims 11 and 12 are objected to as being dependent from claim 10. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696